Case 1:19-cv-20934-JEM Document 53 Entered on FLSD Docket 11/02/2020 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 1:19-CV-20934-JEM

  ERNESTO RIVERA                      )
                                      )
        Plaintiff                     )
                                      )
  v.                                  )
                                      )
  DOVE INVESTMENT CORPORATION )
  AND                                 )
  SHAFRITZ AND ASSOCIATES, P.A.       )
                                      )
        Defendants                    )
  ____________________________________/

               DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT

         Your Defendants, Dove Investment Corporation (“Dove”) and Shafritz and Associates,

  P.A. (“Shafritz”) by and through counsel, Answer Plaintiff’s First Amended Complaint and

  states as follows:

  1.     In answer to the allegations in Paragraph 1 of the First Amended Complaint,

         Defendants admit that Plaintiff has brought an action for violation of the Fair Debt

         Collection Practices Act but denies that they committed any violation of the law.

  2.     In answer to the allegations in Paragraph 2 of the First Amended Complaint,

         Defendants admit that Plaintiff has brought an action for damages but denies he is

         entitled to any damages.

  3.     The allegations in Paragraph 3 of the First Amended Complaint relate to jurisdiction

         for which an answer either admitting or denying the assertions is not required.

  4.     The allegations in Paragraph 4 of the First Amended Complaint relate to venue for

         which an answer either admitting or denying the assertions is not required.




                                                1
Case 1:19-cv-20934-JEM Document 53 Entered on FLSD Docket 11/02/2020 Page 2 of 5




  5.    Upon information and belief, Defendants admit the allegations in Paragraph 5 of the

        First Amended Complaint

  6.    Defendants are without sufficient information to admit or deny the allegations in

        Paragraph 6 of the First Amended Complaint.

  7.    Defendants admit that, at times, Dove meets the definition of a debt collector as

        defined by the Fair Debt Collection Practices Act but is without sufficient information

        to admit or deny whether the obligation incurred by the Plaintiff was a consumer debt.

  8.    In answer to the allegations in Paragraph 8 of the First Amended Complaint,

        Defendants aver that the webpage operated by Dove represents the best evidence of

        its contents.

  9.    Defendants admit the allegations in Paragraph 9 of the First Amended Complaint.

  10.   In answer to the allegations in Paragraph 10 of the First Amended Complaint,

        Defendant Shafritz admits that, at times, it is a debt collector as defined by the Fair Debt

        Collection Practices Act but is without sufficient information to admit or deny that the

        debt incurred by the Plaintiff was a consumer obligation.

  11.   Defendants admit the allegations in Paragraph 11 of the First Amended Complaint.

  12.   Defendants deny the allegations in Paragraph 12 of the First Amended Complaint.

  13.   Defendants are without sufficient information to admit or deny the allegations in

        Paragraph 13 of the First Amended Complaint.

  14.   In answer to the allegations in Paragraph 14 of the First Amended Complaint,

        Defendants aver that the Court record represents the best evidence as to the contents

        of the collection case.




                                                 2
Case 1:19-cv-20934-JEM Document 53 Entered on FLSD Docket 11/02/2020 Page 3 of 5




  15.   In answer to the allegations in Paragraph 15 of the First Amended Complaint,

        Defendants aver that the Court record represents the best evidence of the entry of the

        default judgment.

  16.   In answer to the allegations in Paragraph 16 of the First Amended Complaint,

        Defendants aver that the Court did not have authority to dismiss the case where a

        judgment had already been entered.

  17.   Defendants admit the allegations in Paragraph 17 of the First Amended Complaint.

  18.   Defendants admit the allegations in Paragraph 18 of the First Amended Complaint.

  19.   In answer to the allegations in Paragraph 19 of the First Amended Complaint,

        Defendants aver that the Court, on its own volition, struck the Order of Dismissal on

        the grounds that it was void ab initio.

  20.   In answer to the allegations in Paragraph 20 of the First Amended Complaint,

        Defendants admit that Shafritz filed a Motion to Compel Discovery Responses but

        otherwise denies all remaining allegations.

  21.   Defendants deny the allegations in Paragraph 21 of the First Amended Complaint.

  22.   Defendants deny the allegations in Paragraph 22 of the First Amended Complaint.

  23.   Defendants deny the allegations in Paragraph 23 of the First Amended Complaint.

  24.   Defendants deny the allegations in Paragraph 24 of the First Amended Complaint.

  25.   In answer to the allegations in Paragraph 25 of the First Amended Complaint,

        Defendants reallege and incorporate by reference its answers to the preceding

        paragraphs.

  26.   In answer to the allegations in Paragraph 26 of the First Amended Complaint,

        Defendants are without sufficient information as to whether the debt incurred by the

        Plaintiff was a consumer obligation subject to the Fair Debt Collection Practices Act.

                                                  3
Case 1:19-cv-20934-JEM Document 53 Entered on FLSD Docket 11/02/2020 Page 4 of 5




  27.    Defendants deny the allegations in Paragraph 27 of the First Amended Complaint.

  28.    Defendants deny the allegations in Paragraph 28 of the First Amended Complaint.

                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s First Amended Complaint fails to set forth a cause of action for which relief

  may be granted.

                              SECOND AFFIRMATIVE DEFENSE

         Plaintiff lacks standing Article III of the United States Constitution.



                                   THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrine of collateral estoppel.

                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrine of res judicata.

                                FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrine of estoppel.

                                SIXTH AFFIRMATIVE DEFENSE

         To the extent Plaintiff can establish Defendants committed any violation of the Fair

  Debt Collection Practices Act, which they deny, their liability is excused because any

  violation was unintentional and occurred despite the adaptions of reasonable procedures

  designed to avoid such errors.

         WHEREFORE, having fully answered the Complaint, Defendants ask that it be

  dismissed, with prejudice and that Plaintiff be required to its costs and expenses.




                                                 4
Case 1:19-cv-20934-JEM Document 53 Entered on FLSD Docket 11/02/2020 Page 5 of 5




                                             THE LAW OFFICES
                                              OF RONALD S. CANTER, LLC

                                             /s/ Ronald S. Canter
                                             Ronald S. Canter, Esquire, Bar #335045
                                             200A Monroe Street, Suite 104
                                             Rockville, Maryland 20850
                                             Telephone: (301) 424-7490
                                             Facsimile: (301) 424-7470
                                             E-Mail: rcanter@roncanterllc.com
                                             Attorney for Defendants Dove Investment
                                             Corporation and Shafritz and Associates, P.A.

                                             400 S. Dixie Hwy #322
                                             Boca Raton, Florida 33432
                                             Local Address


                                  CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was

  served upon the individual(s) listed below by electronic notification via CM/ECF system on this

  2nd day of November, 2020 to:

  Hugh B. Shafritz, Esq.                            Joey D. Gonzalez, Esq.
  Shafritz and Associates, P.A.                     Joey Gonzalez, Attorney, P.A.
  601 N. Congress Avenue, Suite 424                 P.O. Box 145073
  Delray Beach, FL 33445                            Coral Gables, FL 33114
  pleadings@collectionslawfirm.com                  Joey@joeygonzalezlaw.com
  Attorney for Defendants
                                                    Leo Bueno, Esq.
                                                    Leo Bueno, Attorney, PLLC
                                                    P.O. Box 141679
                                                    Coral Gables, FL 33114
                                                    Leo@Buenolaw.com
                                                    Attorneys for Plaintiff


                                                      /s/ Ronald S. Canter
                                                      Ronald S. Canter, Esquire
                                                      Attorney for Defendants Dove Investment
                                                      Corporation and Shafritz and Associates, P.A.




                                                5
